Citation Nr: 1143566	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  09-00 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

1.  Whether new and material evidence has been presented to reopen the claim of service connection for residuals of poliomyelitis, affecting the right upper extremity.

2.  Entitlement to service connection for residuals of poliomyelitis affecting the right upper extremity.

REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1963 to May 1966.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in June 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).

In May 2009, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

In May 2011, in accordance with 38 U.S.C.A. § 7109, and 38 C.F.R. § 20.901(d), the Board obtained an advisory medical opinion from a specialist in viral diseases, who is not employed by VA, that is, an independent medical expert (IME.  In August 2011, the Board provided the Veteran and his representative a copy of the opinion and afforded the Veteran opportunity to submit additional argument and evidence.  The Veteran submitted additional argument in September 2011. 


FINDINGS OF FACT

1.  In a decision in August 2007, the Board denied the claim of service connection for residuals of poliomyelitis affecting the right upper extremity; after the Veteran was notified of the adverse determination and of his procedural and appellate rights, he did not perfect an appeal of the adverse determination by timely filing a notice of appeal to the United States Court of Appeals for Veteran's Claims.





2.  The additional evidence presented since the Board's decision in August 2007, denying the claim of service connection for residuals of poliomyelitis affecting the right upper extremity relates to an unestablished fact necessary to substantiate the claim, which raises a reasonable possibility of substantiating the claim of service connection.

3.  Residuals of poliomyelitis pre-existed service and any increase in disability in service, affecting the right upper extremity, was due to the natural progress of the pre-existing condition.


CONCLUSIONS OF LAW


1.  The decision by the Board in August 2007, denying the reopened claim of service connection for residuals of poliomyelitis affecting the right upper extremity became final.  38 U.S.C.A. § 7104(b) (West 2002).

2. The additional evidence presented since the decision by the Board in August 2007 is new and material, and the claim of service connection for residuals of poliomyelitis, affecting the right upper extremity is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  The residuals of poliomyelitis, affecting the right upper extremity, pre-existing service and was not aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  


Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

In a claim to reopen a previously denied claim of service connection, VCAA notice requires information regarding the evidence and information that is necessary to reopen a claim, the definition of new and material evidence, and what evidence and information is necessary to establish the underlying claim for the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated in April 2008.  The notice included the type of evidence needed to substantiate the underlying claim of service connection, namely, evidence of an injury or disease or event, causing an injury or disease, during service; evidence of current disability; and evidence of a relationship between the current disability and the injury or disease or event, causing an injury or disease, during service.


The VCAA notice included the definition of new and material evidence and the reason for the previous denial of the claim of service connection.

Additionally, the Veteran was notified that VA would obtain service records, VA records and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any such records on his behalf.  The notice included the general provisions for the effective date of a claim and the degree of disability assignable. 

As for content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (pre-adjudication VCA notice); of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim); and of Kent v. Nicholson, 20 Vet. App. 1 (2006) (the elements of a new and material evidence claim). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained service records, VA records, records of the Social Security Administration records, and private medical records.  The Veteran was afforded a VA examination in January 2007.  

On the question of aggravation of a pre-existing condition, in May 2001, in accordance with 38 U.S.C.A. § 7109, and 38 C.F.R. § 20.901(d), the Board obtained an advisory medical opinion from a specialist in viral diseases, who is not employed by VA, that is, an independent medical expert (IME).  



As the opinion contains the Veteran's medical history, findings, and an opinion with a rationale to support the conclusion reached in the opinion, the Board finds that the report of the IME is adequate to decide the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (a medical opinion must be based on consideration of the veteran's prior medical history and examinations and also describe the disability, if any, in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one).

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Facts 

The pertinent evidence of record and previously considered by the Board in conjunction with the decision in August 2007 is summarized as follows:

The service treatment records show that on entrance examination poliomyelitis with residual weakness of the left arm with muscle transplant surgery was noted and the pertinent finding was minimal weakness of the left hand that was not considered disqualifying from service.

In July 1964, an obvious deformity, namely, atrophic left arm and shoulder muscles and a shortened left upper extremity were described.  The Veteran was excused from physical training and the Veteran was to continue with an individual exercise program to build up his left arm.  On separation examination, there was no complaint, finding, or diagnosis of right upper extremity weakness.  The Veteran did indicate a history of infantile paralysis. 



After service, on VA examination in December 1972, the Veteran stated that after he had polio his left arm had good function, just slightly less than the right and that it was during service in 1964 when he noticed left arm becoming weaker and it had become gradually weaker.  There was no complaint or finding regarding the right upper extremity. 

Private medical records show that in May 1995 the Veteran was evaluated for by a neurologist for progressive weakness in the right upper extremity over the period of the last several years.  A nerve conduction study (NCS) and an electromyography (EMG) showed chronic neuropathic changes, but there also were signs of a concomitant carpal tunnel syndrome and degenerative changes in the cervical spine.  The physician concluded that the Veteran's problem was multifactorial and the physician did not see post-polio syndrome as the responsible factor for weakness in the right upper extremity and most likely due to the cervical myelopathy in conjunction with the existing polio.

VA records show that in February 2000 it was noted that an EMG suggested post-polio syndrome involving the previously asymptomatic right upper extremity.  It was noted that the findings were probably more complicated because there were magnetic resonance imaging (MRI) findings of cervical spinal stenosis which could also present with denervation potentials.

Records of the Social Security Administration show that the Veteran was determined to be disabled as of December 2001 due to polio syndrome.

In January 2001, Dr. J. E. W., stated that while the Veteran currently suffered from post-polio syndrome in service he suffered from residuals of poliomyelitis that left him with a weakened left upper extremity.  Dr.W. also stated post-polio syndrome as a diagnosis did not exist until the 1980s and that the medical literature recognized that overwork can cause increased weakness of previously paralyzed muscles.  



VA records from February 2000 to October 2001 show that the Veteran was seen on several occasions for complaints of increased pain and weakness in his left upper extremity.  The Veteran complained of increasing fatigue during his workday as a supply manager, which involved some desk duty as well as handing of supplies.  An EMG and NCS in February 2000 were positive for post-polio syndrome in the left upper extremity and suggestive of post-polio syndrome in the right upper extremity.  The Veteran also had cervical spine stenosis, nevertheless, the specific findings were quite pathogenic for poliomyelitis.  

On VA neurological examination in September 2002, the Veteran complained of progressive bilateral upper extremity weakness and wasting, more severe on the left arm.  The VA examiner concluded that the examination was consistent with post-polio syndrome with severe muscle wasting and weakness of the upper extremities.  

In a rating decision in October 2002, the RO granted service connection for residuals of poliomyelitis affecting the left arm, effective July 30, 2001, the date of receipt of the reopened claim.

In June 2004, the Veteran testified that he did experience some difficulty with his right arm during service, but it was not as pronounced as his left arm.  He stated that was still able to perform his military functions, but over the years the right arm gradually became worse.  

In June 2006, the Board remanded the case to the RO for further VA examination to determine whether the Veteran's pre-service poliomyelitis was permanently aggravated during service.  







On VA examination in January 2007, the VA examiner concluded that the Veteran's pre-service polio, which resulted in weakness in the shoulders and upper arms, was not aggravated or worsened by military service, rather the worsening in the arm that the Veteran felt during service was a manifestation of the natural progression of the disease.  

In a decision in August 2007, the Board denied the claim of service connection for residuals of poliomyelitis, affecting the right upper extremity because there was not competent medical evidence that the pre-existing residuals of poliomyelitis, affecting the right upper extremity were aggravated by service.  After being advised of his right to appellate the Board decision, the Veteran did not appeal to United States Court of Appeals for Veteran's Claims.

Current Application

Under 38 U.S.C.A. §7104(b), a decision by the Board may not be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.

Regardless of the RO's characterization of the claim to reopen, the Board is without jurisdiction to consider the substantive merits of a claim in the absence of a finding that new and material evidence has been presented. The Board therefore must determine whether new and material evidence has been received to reopen the previously denied claims.  Jackson v. Principi, 265 F. 3d 1366, 1369 (Fed. Cir. 2001).

The Veteran's current application to reopen the claims of service connection was received in February 2008.

As the claim to reopen were received after August 29, 2001, the current regulatory definition of new and material evidence under 38 C.F.R. § 3.156 applies.




New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).

In determining whether the evidence is new and material, the specified basis or bases for the last final disallowance must be considered.  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).

In order that the additional evidence may be considered new and material under the current regulatory definition of new and material evidence, the evidence must relate to the basis for the prior denial of the claim, that is, the lack of evidence that the pre-existing residuals of poliomyelitis, affecting the right upper extremity, were aggravated by service. 

Additional Evidence 

The additional relevant evidence presented since the rating decision in August 2007 consists of the following:





In May 2007, Dr. J. A. N. noted that even though the Veteran experienced symptoms in each upper extremity in service, the symptoms of the right side did not receive attention, because the left side was more severe.  In Dr. N's opinion, the Veteran suffered post-polio syndrome as a result of physical training in the military.  The physician explained that post-polio syndrome results in permanent muscular weakness due to muscular overuse.  In Dr. N's opinion, the Veteran suffered post-polio syndrome in the upper extremities as a direct result of physical training during military service.

As the claim of residuals of poliomyelitis of the right upper extremity was denied because of a lack of competent medical evidence establishing that the current disability was aggravated by service and not the natural progression of the disease, the additional evidence relates to an unestablished fact necessary to substantiate the claim, that is, evidence of aggravation of the pre-existing residuals of poliomyelitis, affecting the right upper extremity, the absence of which was the basis for the previous denial of the claim.  As the evidence is new and material under 38 C.F.R. § 3.156, the claim of service connection for is reopened.  

As the RO also reopened the claim and considered the claim on the merits, the Board is also proceeding with a decision on the merits as the duty to notify and to assist under the VCAA on the underlying claim of service connection have been met. 

Principles of Service Connection

Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled into service, except as to defects, infirmities or disorders noted at the time of the examination, acceptance and enrollment.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  





A pre-existing injury or disease will be considered to have been aggravated by active service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306(a).  

The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition.  38 U.S.C.A. § 1153.  

Analysis

As poliomyelitis with residual weakness of the left arm with muscle transplant surgery was noted on entrance examination, the Veteran cannot claim direct service connection, but the Veteran may claim service connection by aggravation and the burden falls on the Veteran to establish aggravation.  See Wagner v. Principi, 370 F.3d 1080, 1096 (Fed. Cir. 2004).  

The service treatment records show that in July 1964 an obvious deformity, namely, atrophic left arm and shoulder muscles and a shortened left upper extremity were described.  The service treatment records, including the report of separation examination, contain no complaint, finding, or diagnosis of right upper extremity weakness.  The Veteran did indicate a history of infantile paralysis. 

The evidence in favor of aggravation of the pre-existing poliomyelitis is the opinion of Dr. J. A. N., that the Veteran suffered post-polio syndrome in the upper extremities as a direct result of physical training during military service.  The physician did not address whether the increase in disability was due to the natural progression of the condition.  

The evidence against the claim consists of the opinion of an outside of VA independent medical expert, a specialist in viral diseases, who was asked to review the record and furnish an opinion with regard to the following questions:




Was the pre-existing poliomyelitis as it pertains to the right upper extremity aggravated by the stress of physical training during active duty, beyond natural progression of the disease, considering no right upper extremity abnormality was found during three years of active duty and the first post-service complaint was in 1995?

If post-polio syndrome is present, are the late effects of the disease from about 1995 consistent with aggravation by the stress of physical training during active duty?

The IME was asked to consider that the term "aggravation" meant a permanent increase in severity, that is, a worsening of the underlying condition not due to the natural progress of the disease as contrasted to a worsening of symptoms.

In May 2011, in response to the Board's request, Dr. B. E. from Hofstra University School of Medicine noted the Veteran's history of poliomyelitis in childhood and left arm weakness on entering service.  The IME also noted progressive right upper weakness, leading to further evaluation from 1995 to 2000, including electromyography.

The IME stated that the cause of progressive disability, decades after the acute polio infection, is still unknown.  The IME explained that one theory was the normal aging process that leads to further muscle loss adding to the effects of motor neuron damage from the original infection.  

In this case, the IME stated that the right upper extremity weakness, which came to medical attention in 1995, may be related to post-polio syndrome occurring in muscles, which had only subtle involvement previously.  




In the opinion of the IME, the Veteran's right upper extremity symptoms were consistent with the natural progression of the disease and not related to the service physical training 30 years earlier.

With regard to medical opinions, the probative value or evidentiary weight to be attached to a medical opinion is within the Board's province as finder of fact. The guiding factors in evaluating the probative value of a medical opinion include whether the opinion is based upon sufficient facts, whether the opinion is the product of reliable principles, and whether the opinion applied valid medical analysis to the significant facts of the case in order to reach the conclusion submitted in the opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302   (2008). 

A mere conclusionary opinion is insufficient to allow the Board to make an informed decision as to the weight to assign to the opinion against contrary opinions.  Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007). 

In this case, the Board finds the opinion of the outside medical expert, IME, more persuasive than the opinion of the private physician, because the IME applied valid medical analysis to the significant facts of the case in order to reach the conclusion submitted in the opinion and addressed the medicolegal question of whether the progressive right upper extremity weakness was due to the natural progress of the disease as contrasted to a worsening of symptoms.  

The private physician explained that post-polio syndrome results in permanent muscular weakness due to muscular overuse and that the Veteran suffered post-polio syndrome in the upper extremities as a direct result of physical training during military service.  






The private physician's opinion is conclusionary and did not address the significant facts of the case, namely, no objective evidence of right upper extremity weakness in service and the post-service evidence, 30 years after service of progressive right upper extremity weakness that did not extend to service, although the Veteran has stated that he did experience some difficulty with his right arm during service, but it was not as pronounced as his left arm and that he was able to perform his military functions.  

Also, the private physician did not address the question of whether the progressive right upper extremity weakness was due to the natural progress of the disease as contrasted to a worsening of symptoms, an essential element in determining aggravation, which was the question asked of the IME.  

For these reasons, the private physician's opinion has little probative value of the medicolegal question of aggravation of a pre-existing condition as aggravation beyond natural progression was not addressed. 

To the extent the Veteran argues aggravation, under certain circumstances, a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159; see Layno v. Brown, 6 Vet. App 465, 469 (1994) (a witness must have personal knowledge in order to be competent to testify to a matter; personal knowledge is that which comes to the witness through the use of the senses).







Competency is a question of fact, which is to be addressed by the Board.  Jandreau, 492 F.3d at 1377. 

Whether there is aggravation of pre-existing poliomyelitis cannot be determined by the Veteran's own personal observation, that is, perceived through the use of his senses. And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on aggravation of a pre-existing medical condition.  For this reason, the Board rejects the Veteran's lay opinion as competent evidence to substantiate the claim. 

For the reasons stated, the preponderance of the evidence is against the claim under the applicable theory of service connection, the benefit of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b).  


ORDER

As new and material evidence has been presented, the claim of service connection for residuals of poliomyelitis, affecting the right upper extremity, is reopened.  To this extent only the appeal is granted. 

On the merits of the claim, service connection by aggravation for residuals of poliomyelitis, affecting the right upper extremity, is denied. 



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


